Citation Nr: 1140818	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-00 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.   Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel

INTRODUCTION

The Veteran served on active duty from March 1973 to March 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision that, in pertinent part, denied service connection for diabetes mellitus and found that no new and material evidence has been received to reopen a claim for service connection for hypertension.

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.   The Veteran had no service in the Republic of Vietnam, nor has he alleged serving in any areas where potentially exposure to Agent Orange may have occurred.

 2.  The Veteran's service treatment records reflect no evidence of diabetes in service, or a diagnosis of diabetes on service separation in March 1977, or for many years after service separation.

3.  The competent evidence of record weighs against a finding that the currently diagnosed diabetes mellitus was attributable to his military service, to include due to exposure to herbicides.

4.  Entitlement to service connection for hypertension was denied in an April 1988 rating decision.  The Veteran did not appeal this decision or submit any new and material evidence within one year of the rating decision and it is final.

5.   Evidence added to the record since the April 1988 rating decision is new, relates to an unestablished fact necessary for the claim to be granted, and raises a reasonable possibility of substantiating the claim for service connection for hypertension.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in, or aggravated by active military service, and may not be presumed to have been so incurred, to include as a result of exposure to herbicides during service.  38 U.S.C.A. §§ 1110, 1116, 1154, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  The April 1988 rating decision, in which the RO denied service connection for hypertension is final.  38 C.F.R. § 3.104, 19.129, 19.192 (1987); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

3.  New and material evidence having been submitted since the April 1988 rating decision, the criteria to reopen the claim for service connection for hypertension have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Given the favorable disposition of the claim to reopen the claim for service connection for hypertension, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the hypertension claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).
The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in the service connection claim for diabetes mellitus in the November 2006 letter.  Subsequent to the unfavorable agency of original jurisdiction (AOJ) decision in March 2007; the Veteran in an April 2007 written statement amended his claim by alleging exposure to Agent Orange during service in Vietnam.  Full VCAA notice occurred only subsequent thereto via an August 2007 letter, but any error as to timing was cured by the subsequent issuance of an April 2010 supplemental statements of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and readjudicating the claim in the form of a supplemental statement of the case to cure timing of a notification defect).   On that basis, and in the absence of any allegation of prejudice by or on behalf of the Veteran, the Board cannot conclude that any defect in the timing or substance of the notice provided affected the essential fairness of the adjudication, with resulting prejudice to the Veteran.

The Board concludes that VA's duty to assist has been satisfied.  The record in this case includes service treatment records, private treatment records, VA treatment records, and lay evidence.  The claimant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c). In the November 2006 and August 2007 letters, the RO requested that the Veteran provide more detail and evidence to support his claims.  The Board notes that the Veteran responded to these requests by noting that he had no other information or evidence to substantiate his claim.  VA's duty to assist is not a one-way street; the Veteran also has an obligation to assist in the adjudication of his claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  No additional pertinent evidence has been identified by the Veteran. 

Regarding the providing of examinations, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a VA medical examination in service connection claims when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

The Board finds that while there is competent evidence of current diabetes; there also is not sufficient evidence to indicate that any event or injury occurred in service to include diabetes. The Board further notes that neither is there an indication that the disability may be associated with the Veteran's service other than his conclusory lay statements, which, by themselves, are insufficient to trigger the duty to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  The Veteran does not allege any event or injury occurring during service.  He basis his theory of service connection on herbicide exposure which has not been shown during his period of service.  

VAMC treatment records beginning approximately in 2001 report a new diagnosis of diabetes (24 years after service).  There is no evidence of any incident of diabetes in service and no indication of any link to service of his current diabetes.  Thus there is no duty to provide a VA examination regarding the claim for service connection.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Law and Regulations- Service Connection

The Veteran contends that his diabetes was related to active service.  He alternatively contends that he was exposed to herbicides although he has given no specific evidence to that effect.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury. With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

If a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain specified diseases, to include diabetes mellitus.  38 C.F.R. §§ 3.307, 3.309.  A Veteran is presumed exposed to an herbicide agent if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

In the case of a Veteran who served in the Republic of Vietnam during the Vietnam era service connection will be presumed for certain specified diseases, including diabetes, based on presumed exposure to herbicide agents (e.g., Agent Orange) in Vietnam.   For the Agent Orange presumption of service connection to apply, diabetes must be manifest to a degree of 10 percent or more anytime after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Service personnel records do not reflect that the Veteran served in Vietnam during the Vietnam era.

Notwithstanding the foregoing, the Veteran may still establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical evidence, or, in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995; see also 38 C.F.R. § 3.303(a) (2010).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes where there is no credible lay evidence of a continuity of symptomatology.  Davidson, 581 F.3d. 1313.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A nexus to service may be provided by a medical opinion showing that the current disability is related to service.

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Analysis

The Veteran asserts that he has diabetes mellitus, to include as secondary to herbicide exposure.  

No diabetes disability was found upon entrance into service.  The service treatment records are silent as to any diabetes conditions.  An examination completed upon separation in March 1977 contains no indication of diabetes.  

In July 2006 the Veteran filed a claim for service connection for diabetes mellitus.  He gave no basis for his claim and when asked for evidence to support his claim he noted that he had no evidence to submit.

Subsequently in April 2007, he submitted a statement stating that he had been exposed to Agent Orange while serving in Vietnam.  When asked by the RO for evidence to support his claim, he again noted that he had no additional evidence.  In a December 2007, Appeal to the Board, the Veteran wrote that he did not have any service in Vietnam.  His form DD-214 separation document indicates that he has no foreign or sea service.

To the extent that the Veteran's statements suggest that he is claiming his current 
diabetes is due to in-service exposure to herbicides, including Agent Orange, the evidence of record does not show that he served in Vietnam nor does he now claim that he served in Vietnam.  The Veteran has not submitted any evidence supporting his claim, either on a presumptive or on a direct basis.

The Board notes that while the Veteran is competent to state that he was exposed to herbicides in service, he is not competent to identify the cause of his diabetes, to include as whether it was caused by herbicide exposure.  The Board finds, therefore, that the Veteran is not competent to provide evidence regarding whether the currently diagnosed diabetes was attributable to service.  See generally Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board also finds that the Veteran's statements regarding exposure to Agent Orange to be not credible because he has not indicated when and when the exposure took place other than his assertion of Vietnam service that he has since withdrawn.

The file contains extensive VAMC treatment records from approximately 2001 to the present.  These contain treatment records for diabetes.  None of the records reveal any medical opinion which relates diabetes to the Veteran's period of active service to include exposure to herbicides.

The Board finds that the preponderance of the evidence is against the Veteran's claim, including as secondary to in-service herbicide exposure.  The Veteran initially offered no theory or evidence to support his claim for service connection for diabetes.  He later claimed that he had service in Vietnam and was exposed to Agent Orange.  Finally, In December 2007, he denied having any service in Vietnam.  There is no supporting evidence in the Veteran's available service personnel and treatment records that he was exposed to herbicides during active service.   

As the Veteran's in-service herbicide exposure cannot be presumed, the Board finds that service connection for diabetes on a presumptive basis due to in-service herbicide exposure is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

The Veteran finally is not entitled to service connection for diabetes mellitus on a direct service connection basis.  The Veteran's service treatment records show no complaints or diagnosis of diabetes mellitus at any time during active service and no exposure to Agent Orange.  He was normal clinically at his enlistment and separation physical examinations. The Board acknowledges that the Veteran has been treated for diabetes mellitus beginning more than two decades after his service separation.  The Board also acknowledges that the Veteran has been diagnosed as having diabetes mellitus. There is no indication in any of the Veteran's post-service medical treatment records that his diabetes mellitus is related to active service.  Nor have any of the Veteran's post-service VA treating physicians related his diabetes mellitus to active service.  The Veteran has not identified or submitted any competent medical evidence relating his current diabetes mellitus to active service. The Veteran has not asserted that he has experienced continuity of symptomatology since service.  In fact, the first treatment or diagnosis of diabetes mellitus was approximately in 2001, 24 years after service. Thus, the Board finds that service connection for diabetes mellitus on a direct service connection basis also is not warranted.

In view of the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for diabetes. Therefore, the benefit of the doubt doctrine is not applicable and the claim for service connection for diabetes is denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


Law and Regulations- Reopening a Claim

A review of the record shows that the claim for service connection for hypertension was originally denied in April 1988.  The Veteran was informed of that decision, but did not file a notice of disagreement regarding the April 1988 decision within one year from the date of the notification of the rating decision nor did he submit any new and material evidence within one year of that rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.104, 19.129, 19.192 (1987); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision." Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010). 

In this case, the RO denied service connection for hypertension in the prior final April 1988 decision, finding that the Veteran's hypertension was not incurred in or aggravated by service, or diagnosed within one year of separation from service.  The Veteran did not file a timely Substantive Appeal, so the decision became final.  

The evidence of record at the time of the April 1988 rating decision included service treatment records, and the separation examination of March 1977 which reflects that the Veteran's blood pressure reading was 140/80.  The Veteran was requested to submit medical evidence of treatment and continuity of hypertension.  The Veteran did not submit any of the requested evidence and the claim was denied.

The Veteran submitted a claim to reopen in July 2006 and the RO denied reopening the claim in March 2007.  The present appeal ensued.  Regardless of the RO's determination, the Board is not bound by that determination as to whether the claim should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

Since the prior final rating decision in April 1988, VA has received additional evidence, including extensive treatment records from the VAMC for hypertension.  This implies continuity of treatment for his hypertension.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  The evidence shows continued long term treatment for hypertension which may be directly related to service.  As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim on a direct basis. The evidence shows a possible link between the Veteran's service and his hypertension. The lack of evidence of continuity of hypertension from service was one reason for denial in the previous April 1988 rating decision. 

Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for hypertension. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 


ORDER

Entitlement to service connection for diabetes mellitus is denied.

New and material evidence having been submitted, the claim of entitlement to service connection for hypertension is reopened, and to this extent the appeal is granted.


REMAND

The Board finds that further development is necessary before a decision on the merits may be made on the claim for service connection for hypertension.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Under the circumstances of this case, the Board finds that a medical examination and opinion as to etiology are required.  The Veteran has submitted statements claiming in essence that his hypertension was caused as a result of his active service.  He is currently diagnosed with hypertension.  There is some indication that it may be related to service on a direct basis, if it manifested within one year of service.

The Veteran has not been afforded a VA examination.  The Veteran's statements have suggested that hypertension may be related to his period of service on a direct basis.  Based on the evidence and the Veteran's statements, the Board finds that a VA examination is necessary. 

Accordingly, the case is REMANDED for the following action: 

1.  The RO/AMC should request the Veteran to identify the names, addresses, and approximate dates for all VA and non-VA health care providers who provided treatment for hypertension, not already associated with the claims files.  The RO/AMC must include the correct authorization and release forms to allow for the procurement of such records and should obtain them.

2.   If any outstanding records are appropriately identified and their release authorized (as necessary), the RO/AMC must attempt to obtain them.  All attempts to obtain these records should be documented in the claims file.

3.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any current hypertension.  The Veteran's VA claims folder should be provided to the examiner in conjunction with the examination.  The examination should include a detailed review of the Veteran's history and current complaints, as well as any and all indicated diagnostic testing deemed necessary.  

The examiner is asked to furnish an opinion as to the following:

Is it at least as likely as not (50 percent or greater probability) that any currently existing hypertension, had its onset in or is otherwise related to service, to include the notations of elevated BPs noted on the March 1977 military separation examination or, is otherwise attributable to the Veteran's military service.

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a nexus as to find against any such link.  More likely and as likely support the contended relationship; less likely weighs against the claim.

The examiner is also requested to provide a complete rationale for each opinion expressed.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

5.  The RO/AMC should readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).






Department of Veterans Affairs


